Title: From Thomas Jefferson to George Hay, 23 June 1807
From: Jefferson, Thomas
To: Hay, George


                        
                            Dear Sir
                            
                            Washington June 23. 07.
                        
                        In mine of the 12th. I informed you I would write to the Atty. General to send on the letter of Genl.
                            Wilkinson of Oct. 21. referred to in my message of Jan. 22. he accordingly sent me a letter of that date, but I
                            immediately saw that it was not the one desired, because it had no relation to the facts stated under that reference. I
                            immediately, by letter, apprised him of this circumstance, and being since returned to this place, he yesterday called on
                            me with the whole of the papers remaining in his possession, & he assured me he had examined carefully the whole of
                            them, & that the one referred to in the message was not among them, nor did he know where it would be found. these
                            papers have been recurred to so often, on so many occasions, and some of them delivered out for particular purposes, that
                            we find several missing, without being able to recollect what has been done with them. some of them were delivered to the
                            attorney of this district to be used on the occasions which arose in the district court, & a part of them were filed as
                            is said in their office. the Atty. General will examine their office to-day and has written to the district Attorney to
                            know whether he retained any of them. no researches shall be spared to recover this letter, & if recovered, it shall
                            immediately be sent on to you. compiling the message from a great mass of papers, and pressed in time, the date of a
                            particular paper may have been mistaken; but we all perfectly remember the one referred to in the message, & that it’s
                            substance is there correctly stated. Genl. Wilkinson probably has copies of all the letters he wrote me, & having
                            expressed a willingness to furnish the one desired by the court, the defendant can still have the benefit of it. or should
                            he not have the particular one on which that passage in the message is founded, I trust that his memory would enable him
                            to affirm that it is substantially correct. I salute you with frdshp & respect.
                        
                            Th: Jefferson
                            
                        
                    